DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 1-2, 12, and 15 as filed 1/4/2021 is/are allowed. Claim(s) 5-6, 7, 9, 10, 13-14 is/are hereby cancelled.  
Restriction
	The species restriction on the type of stiffeners between group A1 and group A2 mailed on 1/24/2020 has been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JIE YANG on 1/14/2021.
The application has been amended as follows: 
----
Claims 3, 5-6, 7, 9, 10, 11 13-14 are hereby canceled. 
Please amend and replace the claims exactly as shown below:
1. (Currently Amended) A modular backwash assembly, comprising: 
a filter brick body (1) of a cuboid structure, a square trench (2) provided at the center of an upper portion of the filter brick body (1) and is provided with a plurality of stiffeners (3) and fillers, a mating cover (4) provided over the square trench (2), 

 a flow control gap (7) provided between the brick legs (6) and having the same width as the brick legs (6), a positioning block (8) provided above the flow control gap (7), a first slot (9) and a second slot (10) respectively provided at the brick legs (6) at two ends, and a corresponding first chuck (11) and a second chuck (12) respectively provided at the opposite sides of the first slot (9) and the second slot (10),  
a male fastener (13) provided at one short side of the filter brick body (1) and a corresponding female fastener (14) provided at the other short side, the male fastener (13) and the female fastener (14) are configured to connect transversely adjacent filter brick bodies, wherein the male fastener (13) comprises a first positive round tenon (131) and a first negative round groove (132), the female fastener (14) comprises a second positive round tenon (141) and a second negative round groove (142), the first positive round tenon (131) and the second positive round tenon (141) are respectively provided with an expansion slit (133), the first positive round tenon (131) and the second negative round groove (142), the first negative round groove (132) and the second positive round tenon (141) match each other respectively.
2. (Currently Amended) A modular backwash assembly, comprising: a filter brick body (1) of a cuboid structure, an ultrasonic generator (15) and an ultrasonic connecting component (16), a square trench (2) provided at the center of an upper portion of the filter brick body (1) and is provided with a plurality of stiffeners (3) and fillers,

 an inner cavity (5) and brick legs (6) provided at a lower portion of the filter brick body (1), the inner cavity (5) penetrating through the filter brick body (1) and the brick legs (6) being respectively disposed at an equal interval under the long sides of the filter brick body (1),
 a flow control gap (7) provided between the brick legs (6) wherein the flow control gap and the brick legs have the same width, a positioning block (8) provided above the flow control gap (7), a first slot (9) and a second slot (10) respectively provided at the brick legs (6) at two ends, and a corresponding first chuck (11) and a second chuck (12) respectively provided at the opposite sides of the first slot (9) and the second slot (10), 
the first chuck (11) and the second chuck (12) are respectively provided with a first infusion channel (18) and a second infusion channel (19), one end of the first infusion channel (18) and the second infusion channel (19) respectively communicates with the conductive channel (17), and the other end of the first infusion channel (18) and the second infusion channel (19) penetrates the first chuck (11) and the second chuck (12) respectively, and is sealed by a blocker (20), 
a male fastener (13) provided at one short side of the filter brick body (1) and a corresponding female fastener (14) provided at the other short side, the male fastener (13) and the female fastener (14) are configured to connect transversely adjacent filter brick bodies, 
the ultrasonic connecting component (16) comprises a piercing probe (161) and a sealing sleeve (162), the distal end of the piercing probe (161) is located in the first infusion channel (18) or the second infusion channel (19) and is in contact with the ultrasonic conductive medium, the proximal end of the piercing probe (161) is connected with the ultrasonic generator (15) through a waterproof wire (21), the sealing sleeve (162) is wrapped around the first chuck (11) or the second chuck (12).

15. (Currently Amended) The modular backwash assembly according to claim 2, wherein the male fastener (13) comprises a first positive round tenon (131) and a first negative round groove (132), the female fastener (14) comprises a second positive round tenon (141) and a second negative round groove (142), the first positive round tenon (131) and the second positive round tenon (141) are respectively provided with an expansion slit (133), the first positive round tenon (131) and the second negative round groove (142), the first negative round groove (132) and the second positive round tenon (141) match each other respectively.
----
Claim Interpretation
	In light of the specification and drawings (fig. 1, [0050]), the term “chuck” in claims 1 and 2 are interpreted as a protrusion. In light of the specification, the term “adsorbent counterweight package” is being interpreted as described in [0009].

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to the claims, the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claims.

    PNG
    media_image1.png
    219
    789
    media_image1.png
    Greyscale

Xibiao teaches from figures teaches a modular backwash assembly, essentially comprising: a filter brick body (1) of a cuboid structure (fig. 1), a square trench (2) provided at the center of an upper portion of the filter brick body (1) and is provided with a plurality of stiffeners (10) and fillers (fillers – p. 3), a mating cover (covering structure – p. 3) provided over the square trench an inner cavity (see above – fig. 3) and brick legs (3) provided at an lower portion of the filter brick body (1), the inner cavity penetrates through the filter brick body (1) and the brick legs (6) are respectively disposed at an equal interval under long sides of the filter brick body (1), a flow control gap (fig. 2) provided between adjacent brick legs and having same width with the brick legs, a positioning block (6) provided above the flow control gap, a first slot (5) and a second slot (5) respectively provided at the brick legs at two ends, and a corresponding first chuck (4a) and a second chuck (4a) respectively provided at the opposite sides of the first slot and the second slots, the first slot and the first chuck, and the second slot and the second chuck (are configured to connect the longitudinally adjacent filter brick bodies respectively, a male fastener (9) provided at one short side of the filter brick body (1) and a corresponding female fastener (10) provided at the other short side, the male fastener and the female fastener are configured to connect the transversely adjacent filter brick bodies (1).

The claimed invention distinguishes over Xibiao in that there is no teaching or suggestion of a male and a female fastener as currently described in claim 1. Further the claim invention distinguishes over Xibiao that there is no teaching or suggestion of an ultrasonic generator (15) and an ultrasonic connecting component (16) as described in claim 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/WAQAAS ALI/
Examiner, Art Unit 1777